214 U.S. 492 (1909)
CHICAGO, BURLINGTON AND QUINCY RAILWAY COMPANY
v.
EDGAR C. WILLIAMS.
No. 154.
Supreme Court of United States.
Argued April 16, 1909.
Decided April 26, 1909.
CERTIFICATE FROM THE CIRCUIT COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
*495 Per Curiam:
In the opinion of a majority of the court this certificate is essentially the same as that disposed of in Chicago, Burlington & Quincy Railway Company v. Williams, 205 U.S. 444, and it is therefore dismissed on the authority of that decision.
MR. JUSTICE HOLMES, dissenting.
When this case was here before I felt doubts, but deferred to the judgment of the majority, as I think one should, when it does not seem that an important principle is involved or that there is some public advantage to be gained from a statement of the other side. But it seems to me that the present order is a mistake upon an important matter, and I am unwilling that it should seem to be made by unanimous consent. I think that such questions are to be encouraged as a mode of disposing of *496 cases in the least cumbersome and most expeditious way. The former certificate was thought to invite a consideration of mixed questions of law and fact. However that may have been, the present one puts definite questions of pure law, and I think that those questions should be answered. Even if the third should be objected to, the other two are complete in themselves. It is no objection to a question of law that the case turns upon it. That is the best of reasons for propounding it. The only objection is not to deciding the case here but to putting questions that turn upon conclusions from evidence, or that present a general statement and ask a judgment with regard to unspecified questions of law.
MR. JUSTICE WHITE and MR. JUSTICE MOODY concur in this dissent.